Case 3:18-cr-30051-I\/|GI\/| Document 48 Filed 01/24/19 Page 1 of 1

UNITED STATES _DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

v. Criminal No. 18-cr-30051-MGM

(l) GREGG A. BIGDA and
(2) STEVEN M. VIGNEAULT,
Defendants.

)
)
)
)
)
)
)

ORDER OF EXCLUDABLE DELAY
January l¢f_, 2019
The government has made a motion for an order of excludable delay, and the defendants
assent to the government’s motion.

The Court finds that the time from January 24, 2019 until A‘W`l/¢_l 515 ,
l

 

2019, the date of the next status conference, is excludable from the calculation of the time within
which the trial must begin pursuant to the Speedy Trial Act.

The Court finds that the ends of justice are served by granting a continuance to

"mwi `Z , 2019, the date of the next status conference, and by excluding this time
from the calculation of the time within which the trial must begin outweigh the best interests of
the public and the defendant in a speedy trial pursuant to 13 U.S.C. § 3161(11)(?)(A) and Local
Rule l ]2.2. The exclusion will serve the ends of justice because it will allow defense counsel and
the defendants time to review automatic discovery produced by the government and formulate any

discovery requests.

leila/tm emma
Katherine A. Robertson
United States Magistrate Judge

